 6In the MatterofC.A.DUNHAM COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS,DISTRICT118 (A. F. L.)Case No. 18-R-1046SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONSeptember 09, 1944On August 22, 1944, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in thisproceeding.,On September 2, 1944, the I. "A. M. filed a "Motion toReconsider Unit Description in Board Decision."The Board dulyconsidered the motion on September 4, 1944, and on September 5, 1944,issued an,order to stay the election and to show cause why the motionshould not be granted.Thereafter, the Company submitted a Briefsetting forth its objections to the motion of the I. A. M.The briefalso requested that the Decision and Direction of Election be amended,so as to specifically include "semi-skilled" employees in the unit foundappropriate.On September 22, 1944, the Board duly considered themotion and the objections thereto and denied the motion. ' The Boardis of the opinion that the exclusion of only the skilled molders andcoremakers and their apprentices sufficiently shows its intention ofincluding both unskilled and semi-skilled foundry workers in the unitheretofore found appropriate.Accordingly, the request of the Com-pany to amend the Decision and Direction of Election is hereby denied.The date set in the Direction of Election having already passed, theBoard shall direct that a new election be held among the employees inthe appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Second Direction of Electionset forth below, subject to the limitations and additions set forth in theDirectioli herein.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,157 N L. R. B. 1451.58 N. L.R. B, No. 130.642 C. A. DUNHAMCOMPANY643and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with C. A. DunhamCompany, Marshalltown, Iowa, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Second Direction, under the direction and super-vision of the Regional Director for the Eighteenth Region, acting inthismatter as agent for the National Labor Rehitions Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in the Board'sDeQision of August 22, 1944, who were employed during the pay-rollperiod immediately preceding the date of this Second Direction, in-cluding employees who did not work during the said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented .by International Association ofMachinists, District 118, affiliated with the American Federation ofLabor, for the purposes of collective bargaining.CHAIRMAN MHuas took no part in the consideration of the aboveSupplemental Decision and Second Direction of Election.